DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed December 23, 2020, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 4-5, 12-13, 20-21, 28-29, and 35-36 has been withdrawn since all the claims have been canceled. 

Claim Objections
Claims 1-3, 6-11, 14-19, 22-27, 30-34, and 37-38 are objected to because of the following informalities:  
Line 2 of claims 1, 9, 17, 25, and 32, the word “comprising” should be “the wireless transceiver comprising”.
Claims 2-3 and 6-8 depend either directly or indirectly from claim 1, therefore they are also objected.

Claims 18-19 and 22-24 depend either directly or indirectly from claim 17, therefore they are also objected.
Claims 26-27 and 30-31 depend either directly or indirectly from claim 25, therefore they are also objected.
Claims 33-34 and 37-38 depend either directly or indirectly from claim 32, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-11, 14-19, 22-27, 30-34, and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The claimed subject matters of “a period” and “a length of the truncated version of the first PN code sequence is equivalent to a length of the second sequence of values and a length of the third sequence of values” recited in line 4 and last 3 lines of claim 1; the claimed subject matters of “a period” and “the period of the first, second and third sequence of values is shorter than a period of the first PN code sequence” recited in line 5 and last 2 lines of claim 9; the claimed subject matters of “a period” and “the period of the first, second and third sequence of values is shorter than a period of the first PN code sequence” recited in line 4 and last 2 lines of claim 17; the claimed subject matters of “wherein the first length, the second length and the third length are the same” and “each of the first, second and third lengths is shorter than a length of the first PN code sequence” recited in lines 9-10 and last 2 lines of claim 25; and the claimed subject matters of “wherein the first length, the second length and the third length are the same” and “each of the first, second and third lengths is shorter than a length of the first PN code sequence” recited in lines 12-13 and last 2 lines of claim 32 were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. According to the present invention discussed in the specification and shown in Figure 5, since the output of the first combiner is being used for multiplying the outputs of both the first and second sequence generators 504 and 508, the 233,415 chips or sequence of the first sequence generator 504 can be variable, but 
Further, the claimed subject matter that “a spreader configured to encode the input signal with … the input signal includes digital data” recited in claims 2, 10, 18, 26, and 33 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is well known to a skilled person in the art that a spreader is different than a general encoder.
Further, the claimed subject matter that “wherein the wireless transceiver is included … that communicates with a base station” recited in claims 3, 11, 19, 27, and 34 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. According to the present invention discussed in the specification and shown in Figure 6, the transceiver shown in Figure 6 is a base station (par. [0024]) and the antenna 306 receives a signal from a subscriber (par’ [0025]).
Claims 6-8 depend either directly or indirectly from claim 1, therefore they are also rejected.
Claims 14-16 depend either directly or indirectly from claim 9, therefore they are also rejected.

Claims 30 and 31 depend either directly or indirectly from claim 25, therefore they are also rejected.
Claims 37 and 38 depend either directly or indirectly from claim 32, therefore they are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyake relates to a transceiver comprising a transmitter side in Figure 3 and a receiver side in Figure 4, wherein the transmitter side performs a spreading process by a spreader 34 of spreading a spreading code assigned to each user and a spreading code assigned according to an attribute to an antenna 37 through a radio front-end.
Strong relates to a transmitter in Figure 2 comprising a modulator 72 for transmitting data based on a combined PN sequence generated by a primary PN generator 52 and a secondary PN generator 70.
Ozluturk relates to a transceiver comprising a transmitter in Figure 1 and a receiver in Figure 2, wherein the transmitter includes a spreader 20 configured to spread a code sequence generated from a code generator 30 and data to a transmission antenna 90 through a radio front-end. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNG T. TSE/Primary Examiner, Art Unit 2632